[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In 1989, defendant-appellant Ricky Ball was convicted of four counts of rape and four counts of corruption of a minor and was sentenced according to law.  On March 7, 2000, Ball was brought from his place of confinement to the Hamilton County Court of Common Pleas for a sexual-predator hearing.  After hearing the evidence, the trial court adjudicated Ball a sexual predator. From this adjudication, Ball appeals.
In his sole assignment of error, Ball contends that his sexual-predator adjudication was not supported by sufficient evidence.  Because we conclude that the trial court had before it clear and convincing evidence to establish that Ball had been convicted of a sexually-oriented offense and was likely in the future to engage in one or more sexually-oriented offenses,1 we reject this assignment of error and affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Painter, P.J., Sundermann and Winkler, JJ.
1 See R.C. 2950.09(C)(2)(b) and 2950.01(E).